DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112(a) Withdrawn
In the office action dated 8/21/21, the examiner rejected claims 1, 10, and 20 under 35 U.S.C. 112(a) as being indefinite for failing to comply with the written description requirement.  In response, the applicants amended the claim language by changing the word “peripherals” into “devices”.  The examiner is withdrawing the 35 U.S.C. 112(b) rejections.

Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can continue to be considered to be “intended use” and should be revised.  
Claims 1, 10, and 20: “to be displayed on a display device”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 10 as the claim that represents the claimed invention for analysis and is similar to independent system claim 1 and product claim 20.  Claim 10 recites the limitations of processing financial data and displaying the result to show potential investment ideas.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving market depth information, generating a graphical representation and market depth information, and displaying market depth information, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “computing device”, “a display device”,  and “input devices” in claim 10;  the additional technical element of “one or more processors”, “a memory”, “a network” in claim 1; and “non-transitory computer-readable medium”, in claim 20; are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a computing device, storage unit such as memory and non-transitory computer-readable medium, communication elements such as input devices and network.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 10, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered ep 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 10, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over DiSalvo (20080183639) in view of Domenikos (20080103800).
Regarding claim 1, DiSalvo discloses  
a system for displaying market depth information, comprising: a computing device including one or more processors and a memory, configured to: receive, over a network, market depth information for a market instrument, said market depth information including bid and ask order metrics at corresponding prices of the market instrument
(¶65).
See also figure 1 (for systems).

generate a graphical representation to be displayed on a display device of the market depth information having at least one of a first axis corresponding to the bid and ask order metrics of the market instrument and a second axis corresponding to price of the market instrument; split the second axis into intervals corresponding to price
(¶192).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

See also figure 5-6, 8-12, 17-18, 25-32.   

generate an expected profile including one or more expected metrics corresponding to one or more of the bid and ask order metrics based on an expected volume corresponding to the one or more of the plurality of bid and ask order volumes
(¶254). 

[align the expected profile along one of the first axis or the second axis of the graphical representation of the market depth information], wherein differences between the one or more expected metrics and the corresponding bid and ask order metrics graphically reveal price information
(¶153).

receive an input for an order from input devices at a selected price; determine a volume for the order based on the input from the input devices; detect an input on a location of the second axis corresponding to the selected price; launch an instant order corresponding to the selected price upon detecting the input on the location; 
(¶160).

submit the order at the selected price and at the volume for the order to execute a trade; wherein the display device is communicatively coupled to the computing device and based on the market depth information received is configured to: display a trade entry dialog within a window for confirmation or alteration of order details upon detecting the input on the location; and display, for each of the intervals on the second axis, a graphical feature extending along the first axis by a distance corresponding to a total order volume for an interval corresponding to price within the window
(¶168 and ¶192)

DiSalvo does not disclose 
[align the expected profile along one of the first axis or the second axis of the graphical representation of the market depth information].
Domenikos teaches 
[align the expected profile along one of the first axis or the second axis of the graphical representation of the market depth information] 
 (¶190).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified DiSalvo to include 
[align the expected profile along one of the first axis or the second axis of the graphical representation of the market depth information] based on the teaching of Domenikos.  
The motivation being to enable better comprehension by allowing the users to view several data points/sets from two data set simultaneously. See paragraph 24.

Regarding claim 2, DiSalvo discloses  
the graphical representation includes the first axis and the second axis, the first axis corresponds to the bid and ask order metrics of the market instrument and the second axis corresponding to price of the market instrument, wherein differences between the one or more expected metrics and the corresponding bid and ask order metrics graphically reveal price information, wherein the graphical representation of the market depth data comprises an expected volume corresponding to one or more of a bid and ask order volume, wherein the expected volume corresponds to the bid order volumes displayed adjacent the expected volume corresponding to the ask order volumes within the window, and wherein the expected profile is displayed as a first layer superimposed over the expected volume corresponding to the one or more of the bid and ask order volumes  
(¶192 and ¶254).
See also figure 5-6, 8-12, 17-18, and 25-33.

Regarding claim 3, DiSalvo discloses  
the graphical representation of the market depth information further comprises a graph or one or more buttons or links or features for accepting a trade price input  
(¶94-96, ¶101, and ¶120).

Regarding claim 4, DiSalvo discloses  
wherein the display device is further configured to display error bars corresponding to at least one of a highest expected metric and a lowest expected metric for the one or more bid and ask order metrics as a second layer superimposed over the expected profile 
(¶192 and See Fig 33).

Regarding claim 5, DiSalvo discloses  
the bid and ask order metrics include, for each corresponding price, at least one of one or more of order volume at the corresponding price, number of orders available at the corresponding price, and consideration of orders available at the corresponding price, and wherein the one or more expected metrics include at least one of expected number of orders and expected consideration of orders  
(¶65).

Regarding claim 6, DiSalvo discloses  
wherein the determined volume for the order is based on a difference between an available volume at the selected price and the expected profile if an available volume is lower than the expected profile  
(¶254). 

Regarding claim 7, DiSalvo discloses  
the computing device is further configured to: compare the expected profile with the market depth information; and identify a price at which the difference between the available volume corresponding to the price and the expected profile is greatest  
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 2 and therefore rejected using the same analysis disclosed above). 

Regarding claim 8, DiSalvo discloses  
wherein the computing device is further configured to: accept an input for an order at a selected volume; and create the order at the selected volume and the identified price 
(¶160 and ¶168).

Claim 9 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 10 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 16 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 1.


Response to Arguments
Applicant's arguments filed 8/21/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 

the examiner respectfully disagrees.  To further clarify the 35 U.S.C. § 101 rejections, the examiner has provided additional detail for the § 101 analysis.  See 35 U.S.C. § 101 Rejections above.

In response to applicant's argument that: 
“a practical application… second prong of Step 2A,”
the examiner respectfully disagrees.   To further clarify the 35 U.S.C. § 101 rejections, the examiner has provided additional detail for the § 101 analysis.  See 35 U.S.C. § 101 Rejections above.

In response to applicant's argument that: 
“Example 37… Such improvements to the graphical display constitute an improvement to the functioning of a computer, or an improvement to another technical field,”
the examiner respectfully disagrees.   To further clarify the 35 U.S.C. § 101 rejections, the examiner has provided additional detail for the § 101 analysis.  See 35 U.S.C. § 101 Rejections above.  

Also, the examiner stated in the prior office action that:
“The examiner acknowledges that the claim includes technical elements; however, they are “generic computers” or part of “generic computer”.  The display can arguably be considered to be abstract ideas as ideas of representing information in a more readily comprehensible way…


In response to applicant's argument that: 
“Claims 1-20 recite additional elements that amount to significantly more than an abstract idea,”
the examiner respectfully disagrees.   The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer” used in to perform the abstract idea.

In response to applicant's argument that: 
“Notice of Allowance… 14/250,048… eligibility inquiry should conclude at Step 2B,”
the examiner respectfully disagrees.   Again, to further clarify the 35 U.S.C. § 101 rejections, the examiner has provided additional detail for the § 101 

In response to applicant's argument that: 
“35 U.S.C. § 103(a)… DiSalvo and Domenikos fails to disclose or suggest to (i) "a computing device ... configured to" "detect an input on a location of the second axis"…. as recited in claim 1… The Examiner explicitly acknowledged as much in the Notice of Allowance at 17,”
the examiner respectfully disagrees.   The examiner points to the claim interpretation issue.  See Claim Interpretation above.  Intended use language is generally not given patentable weight.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698